DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9-10, 11, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard et al. (US 2003/0226006 A1), further in view of Gupta et al. (US 9,836,307 B2).

As per claim 1, Ballard et al. teaches the invention as claimed including, “A memory device, comprising: 
a first set of one or more electrically programmable elements indicating values for one or more firmware search parameters, the first set of the one or more electrically programmable elements comprising a fuse, anti-fuse, or an e-fuse; and 
a processor configured to perform operations comprising: 
reading signals from the first set of the one or more electrically programmable elements;”
Ballard et al. teaches parameters for selecting boot code and multiple parameters to direct how the boot code will search for the firmware.  The examiners states that these parameters are search parameters that are saved in memory (figure 1) of the boot code or determined by the boot code.  Therefore, these parameters are saved in memory which is an electrically programmable element and can be read by a signal.
“interpreting the signals from the first set of the one or more electrically programmable elements to determine values for a first and a second firmware search parameter, the first firmware search parameter comprising a value indicating an offset, and the second firmware search parameter comprising a value indicating a step size; 
determining a first potential location of a firmware image in memory cells of the memory device by adding the offset to a base address; 
determining that a valid firmware image does not exist in a memory of the memory device at the first potential location; 
responsive to determining that a valid firmware image does not exist at the first potential location; 
determining a second potential location of a firmware image by adding the step size to the first potential location; 
Ballard et al. teaches a boot module or boot algorithm that is essential for starting the host device.  The boot module provides the process with the initial instructions (search parameters) that operate the host device until the host’s firmware is loaded (0005).  The key function of the boot module is to locate (search) the firmware (0006).  Ballard et al. teaches locating a starting point (offset) of a firmware image and checking each of the number of possible starting points (offsets) until a code state signature is located that indicates the starting point to the firmware image (0010).  Ballard et al. further teaches locating the starting point (offset) of the firmware image within a memory unit, identifying what block in the memory contains the boot code that should be avoided when downloading and storing firmware image, determine memory sector sizes (0022).  The boot code provides the initial instructions that allow the host device to begin operating, including loading and executing the firmware (0028).  Boot code is first loaded and executed. The boot code searches all of the possible code start points (offsets) e.g the beginning of the memory blocks, for a code space signature until the code space signature is located (valid firmware).  The boot code will check every 4k (steps size offset) then every 3k (step size) with increasing multiples to locate the code space signature and the starting point (0035).  Therefore Ballard will check may potential locations for firmware until a valid signature is found. 
However Ballard et al. does not explicitly appear to teach, “the first set of the one or more electrically programmable elements comprising a fuse, anti-fuse, or an e-fuse;”
Gupta et al. teaches, a device may determine firmware blocks to load during initialization of a device based on fuses set in a processing module in the device (column 2, lines 15-17).  Boot code is to causes a processing module to read fuse information from a fuse module in the processing module, determine at least one firmware block to load based on the fuse information and load the at least one firmware block (column 3, lines 7-11).  A fuse may be a digital bit that may be set/reset and may be readable by at least data processing circuitry.  The fuse module may comprise at least one array of fuses organized as, but not limited to, configuration fuses and block identification (ID) fuses.  Configuration fuses may include fuses that control the initialization of processing module, indicate features that are available in the processing module, enable/disable features within the processing module etc. (column 4, lines 26-36).  Fuse information may include one fuse setting or a combination of different fuse settings.  Pointers may include memory offsets indicating where each of the blocks start in memory, the length of each of the blocks…etc. (column 4, lines 67 – column 5, lines 1-12).  The execution of boot code may cause the data processing circuitry to configure hardware (processing module and/or other resources) based on configuration fuses (column 5, lines 13-33).  Fuse download may occur.  The fuse download includes reading fuse information form at least one fuse array in the processing module (column 9, lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ballard et al. with Gupta et al. because both teach the searching and loading of firmware at boot up.  Ballard et al. teaches a boot module or boot algorithm that is essential for starting the host device.  The boot module provides the process with the initial instructions that operate the host device until the host’s firmware is loaded (0005).  The key function of the boot module is to locate the firmware (0006).  Gupta et al. teaches the use of fuses as configuration fuses and block identification fuses.  Boot code of Gupta et al. causes a processing module to read fuse information from a fuse module and determine at least one firmware block to load based on the fuse information.  Fuse information may include one fuse setting or a combination of different fuse settings.  Pointers may include memory offsets indicating where each of the blocks start in memory, the length of each of the blocks…etc.  Therefore, the fuse information controls how the bootloader finds the firmware.  Therefore, it would have been obvious to one of ordinary skill in the art for the fuses to be used and interpreted by Ballard et al. in order to determine pointers to starting points (offsets) and steps such as 4k or 3k to search memory for the firmware.  The fuses seem to be nothing more than parameter code that is used to direct the search and would have been obvious to try. 
 “determining that a valid firmware image exists at the second potential location; responsive to determining that the valid firmware image exists, validating the firmware image; and 
responsive to validating the firmware image, causing execution of the firmware image.”  

Ballard et al. teaches that starting points are searched for a code space signature that indicates the beginning of the firmware (0034).  This can include a checksum (0033).
Ballard et al. teaches when the code space signature is located, the firmware can be read out of the non-volatile memory unit for execution (0034).  Also see 0035.

As per claim 6, Ballard et al. further teaches, “The memory device of claim 1, wherein the operations are performed by a bootloader.”
Ballard et al. teaches a boot module or boot algorithm that is essential for starting the host device.  The boot module provides the process with the initial instructions (search parameters) that operate the host device until the host’s firmware is loaded (0005).  The key function of the boot module is to locate (search) the firmware (0006).  

As per claim 7, Ballard et al. and Gupta et al. further teach, “The memory device of claim 1, wherein the memory device further comprises circuitry configured to apply an input signal to the first set of the one or more electrically programmable elements, the input signal being converted by the configuration of the one or more electrically programmable elements into the signals read by the processor.
Ballard et al. teaches parameters for selecting boot code and multiple parameters to direct how the boot code will search for the firmware.  The examiners states that these parameters are search parameters that are saved in memory (figure 1) of the boot code or determined by the boot code.  Therefore, these parameters are saved in memory which is an electrically programmable element and can be read by a signal.
Gupta et al. teaches, boot code is to cause a processing module to read fuse information from a fuse module in the processing module, determine at least one firmware block to load based on the fuse information and load the at least one firmware block (column 3, lines 7-11).  A fuse may be a digital bit that may be set/reset and may be readable by at least data processing circuitry.  The fuse module may comprise at least one array of fuses organized as, but not limited to, configuration fuses and block identification (ID) fuses (column 4, lines 26-36).  

As per claim 9, Ballard et al. further teaches, “The memory device of claim 1, wherein the offset specifies a number of pages from the base address.”
See paragraph 0031 and 0035.

As per claim 10, Ballard et al. further teaches, “The memory device of claim 1, wherein the memory cells are NAND memory cells. “ 
Ballard et al. teaches firmware is stored in non-volatile memory unit of the host device, for example, a flash memory unit (0003).

As per claims 11, 16-17 and 19-20,  claims 11, 16-17 and 19-20 contain similar limitations to claims 1, 6-7 and 9-10.  Therefore the claims 11, 16-17 and 19-20 are rejected for the same reasons as claims 1, 6-7 and 9-10.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard et al. (US 2003/0226006 A1) and Gupta et al. (US 9,836,307 B2) as applied to claims 1 and 11 above, and further in view of Jeon et al. (US 2020/0098433 A1).

As per claim 2, Ballard et al. does not exility appear to teach, “The memory device of claim 1, wherein the operations of determining that the valid firmware image exists at the second potential location comprises: 
executing a memory read at the second potential location with a default read voltage;
Docket No. 303.I30US247 Client Ref. No. 2018-1766.01/USdetermining that the memory read returned an error; 
reading second signals from a second set of the one or more electrically programmable elements; 
interpreting the second signals from the second set of the one or more electrically programmable elements to determine values for a read-retry parameter, the read-retry parameter indicating a read-retry voltage; 
determining the read-retry voltage from the value indicating the read-retry voltage; and
responsive to determining that the memory read returned an error, executing a memory read at the second potential location using the read-retry voltage.  
Jeon et al. teaches a memory controller that initially reads data from a target memory cell of a memory cell array using a default read voltage.  If the read data is acceptable then the default read voltage is deemed appropriate.  However, if the resulting read data is not acceptable (error) , the memory controller may re-read the target memory cells using a read voltage different form the default read voltage.  The memory controller may repeat these steps until its successfully reads the data using one or more read voltages.  Possible read voltages may be selected and used by a memory controller during read retry may be referred to as candidate read voltages (0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ballard et al. with Jeon et al. et al. because both teach reading data from non-volatile memory.  Jeon et al. teaches that NAND flash memory has read data errors caused by the shifting of memory cell threshold voltage distributions (0065).  Jeon et al. teaches to compensate for the shift memory using read retires that can be performed using different read voltages (0065).  This will allow Ballard et al. to still read the firmware from memory if an error occurs due to shifting of memory cell threshold voltages and would have been obvious to try.

As per claim 3, Jeon et al. further teaches, “The memory device of claim 2, wherein the operations of determining that the memory read returned an error comprises determining that there were uncorrectable Error Correction Code (ECC) errors.”
Jeon et al. teaches if the resulting read data is acceptable (e.g., if it can be successfully corrected by a constituent error detection and correction mechanism), then the default read voltage is deemed appropriate.  However, if the resulting read data is not acceptable, the memory controller may re-read the target memory cells using a read voltage different form the default read voltage (0065).
As per claims 12-13, claims 12-13 contain similar limitations to claims 2-3.  Therefore claims 12-13 are rejected for the same reasons as claims 2-3

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard et al. (US 2003/0226006 A1), Gupta et al. (US 9,836,307 B2) and Jeon et al. (US 2020/0098433 A1). as applied to claims 2 and 12 above, and further in view of Hirashima et al. (US 9,799,371 B1).

As per claim 4, Ballard et al. and Jeon et al. do not explicitly appear to teach, “The memory device of claim 2, wherein the operations further comprise: 
reading third signals from a third set of the one or more electrically programmable elements; and
interpreting the third signals from the third set of the one or more electrically programmable elements to determine values for a read-retry count, the read- retry count indicating a number of attempts to read a firmware location.”
Jeon et al. teaches a memory controller that initially reads data from a target memory cell of a memory cell array using a default read voltage.  If the read data is acceptable then the default read voltage is deemed appropriate.  However, if the resulting read data is not acceptable (error) , the memory controller may re-read the target memory cells using a read voltage different form the default read voltage.  The memory controller may repeat these steps until its successfully reads the data using one or more read voltages.  Possible read voltages may be selected and used by a memory controller during read retry may be referred to as candidate read voltages (0065).
However Jeon et al. does not explicitly appear to teach a read-retry count.  
Hirashima et al. teaches a control unit that monitors a read retry count.  If the count is above a threshold the an abnormality is detected (column 3, lines 54-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ballard et al. and Jeon et al. with Hirashima et al. because all teach reading from memory.  Jeon et al. teaches performing read retires when the read data is unacceptable. Hirashima et al. teaches a read retry count.  Together they will allow Ballard et al. to performed read retries to load firmware using different voltages.  The read retry will be limited to a specific threshold count as taught by Hirashima et al. This will stop the system from performing the retries for a extended period of time and would have been obvious to try. 
The examiner further states that it would have been obvious for the value to be from a fuse for the same reasons as the first and second search parameters of claim 1 above.
As per claim 14, claim 14 contains similar limitations to claim 4.  Therefore claim 14 is rejected for the same reasons as claim 4.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard et al. (US 2003/0226006 A1) and  Gupta et al. (US 9,836,307 B2) as applied to claims 1 and 11 above, and further in view of Hirashima et al. (US 9,799,371 B1).

As per claim 5, Ballard et al. does not explicitly appear to teach, “The memory device of claim 1, wherein the operations further comprise: 
reading third signals from a third set of the one or more electrically programmable elements; and 
interpreting the third signals from the third set of the one or more electrically programmable elements to determine values for a count indicating a value indicating a number of attempts to read a firmware location.”
Ballard et al. teaches locating a starting point of a firmware image and checking each number of possible starting points until a code signature is located that indicates the starting point of the firmware image (0010).  Also see figure 10.
However Ballard et al. does not explicitly appear to teach a first read retry to try.
Hirashima et al. teach a control unit that monitors a read retry count.  If the count is above a threshold then an abnormality is detected (column 3, lines 54-60).
If would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ballard et al. with Hirashima et al. because Ballard teaches a boot algorithm that searches for a firmware signature to load firmware to memory.  As shown in figure 3 (151) a firmware signature is checked/read.  Read retries are well known to one of ordinary skill in the art.  This will make sure that the data read is the correct data and alert the system to an error if one occurs and would have been obvious to try.
The examiner further states that it would have been obvious for the third signal to be read from a fuse for the same reasons as the first and second search parameters of claim 1 above.

As per claim 15, claim 15 contains similar limitations to claim 5.  Therefore claim 15 is rejected for the same reasons as claim 5. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard et al. (US 2003/0226006 A1) and  Gupta et al. (US 9,836,307 B2) as applied to claims 1 and 11 above, and further in view of Erikson et al. (US 2006/0136858 A1).

As per claim 8, Ballard et al. and Gupta et al. do not explicitly appear to teach, “The memory device of claim 1, wherein the configuration of the one or more electrically programmable elements are set by application of an electrical signal above a voltage or current threshold.”
Erikson et al. teaches the programming of eFUSEs by blowing a fuse.  A fuse is blown by applying a predetermine voltage across the anode and cathode (0035).  Also see 0039.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ballard et al. and Gupta et al. with Erikson et al. because all teach the configuration of a device at startup using set parameters.  As stated above Gupta et al. teaches the use of fuses to set startup parameters. Erikson further teaches the use of eFUSEs that are also used to determine a device setup/configuration at startup (0060).  Erikson teaches the blowing of eFUSEs using a voltage to program them.  Programming of eFUSEs are known to the art and using a type of eFUSEs that needs to be blown by a voltage to set is nothing more that a design choice and would have been obvious to try. 
As per claim 18, claims 18 contains similar limitations to claim 8.  Therefore claim 18 is rejected for the same reasons as claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199         

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199